Citation Nr: 1040490	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-38 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for scarred eardrums.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's request to reopen his claims for 
service connection for tinnitus and scarred eardrums, and his 
claim for service connection for bilateral hearing loss.  

In the letter associated with his claim of May 2005, the Veteran 
indicated his belief that he was experiencing both hearing 
problems and hearing loss.  His April 1970 claim had been denied 
for scarred eardrums and tinnitus, but did not explicitly address 
hearing loss.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that a claim based on a 
new mental disorder, taken either alone or in combination with a 
prior diagnosis of a related mental disorder, states a new claim.  
See Ephraim v. Brown, 82 F.3d 399, 401-402 (1996); see also Boggs 
v. Peake, 520 F.3d 1330, 1334 (2008).  Therefore, although there 
may be some overlap in the previously denied claim for scarred 
ear drums and the new claim for hearing loss, the Board concludes 
that, with the new medical evidence of hearing loss provided in 
the VA medical treatment record dated in May 2006 and the 
Veteran's explicit new claims of service-connected hearing loss, 
this claim is properly treated as a new claim for service 
connection for bilateral hearing loss.  At worst, this allows for 
the interpretation of the record most favorable to the Veteran, 
such that he is not required to show that he has provided new and 
material evidence sufficient to reopen his claims.  

In his November 2006 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  Such 
a hearing was scheduled for February 2009, and the Veteran was so 
notified in December 2008.  However, he failed to report at his 
scheduled time and thus far has not offered an explanation for 
his absence.  Accordingly, the Board will adjudicate the 
Veteran's appeal as if the hearing request had been withdrawn.  
38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The AOJ last denied service connection for tinnitus in a 
December 1970 rating decision.  The Veteran was notified of the 
decision and of his appellate rights. However, he did not 
initiate an appeal.  

2.  The evidence associated with the claims file subsequent to 
the December 1970 rating decision is either cumulative or 
redundant of evidence previously considered, does not relate to 
an unestablished fact necessary to substantiate his claim, or 
does not raise a reasonable possibility of substantiating the 
claim for service connection for tinnitus.

3.  The AOJ last denied service connection for bilateral scars of 
the eardrums in a December 1970 rating decision.  The Veteran was 
notified of the decision and of his appellate rights.  However, 
he did not initiate an appeal.  

4.  The evidence associated with the claims file subsequent to 
the December 1970 rating decision is either cumulative or 
redundant of evidence previously considered, does not relate to 
an unestablished fact necessary to substantiate his claim, or 
does not raise a reasonable possibility of substantiating the 
claim for service connection for bilateral scars of the eardrums.

5.  The Veteran has not provided competent evidence that he 
currently experiences bilateral hearing loss as the disability is 
defined for VA purposes.

6.  There is no competent or credible evidence of that any 
current bilateral hearing loss is the result of, or otherwise 
connected to, the Veteran's military service.





CONCLUSIONS OF LAW

1.  The December 1970 rating decision, with respect to the 
Veteran's claim of service connection for tinnitus, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence associated with the claims file subsequent to 
the December 1970 rating decision is not new and material, and 
the Veteran's claim for service connection for tinnitus is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  The December 1970 rating decision, with respect to the 
Veteran's claim of service connection for bilateral scars of the 
eardrums, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  The evidence associated with the claims file subsequent to 
the December 1970 rating decision is not new and material, and 
the Veteran's claim for service connection for bilateral scars of 
the eardrums is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letters from the 
agency of original jurisdiction (AOJ) to the Veteran dated in 
July and November 2005.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about 
the information and evidence not of record that was necessary to 
substantiate his service connection claims; (2) informing him 
about the information and evidence the VA would seek to provide; 
and (3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Furthermore, the June 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  

Regarding the Veteran's request to reopen the aforementioned 
previously denied claims, in Kent v. Nicholson, 20 Vet. App. 1, 
10-11 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that the Veterans Claims Assistance Act of 
2000 (VCAA) notice requirements in regard to new and material 
evidence claims require the VA to send a specific notice letter 
to the claimant that:  (1) notifies him or her of the evidence 
and information necessary to reopen the claim (i.e., describes 
what is meant by new and material evidence); (2) identifies what 
specific evidence is required to substantiate the element or 
elements needed for service connection that were found 
insufficient in the prior denial on the merits; and (3) provides 
general VCAA notice for the underlying service connection claim.  
The July and November 2005 letters provided general notice to the 
Veteran that he must submit new evidence which pertains to the 
reason his claims were previously denied.  Those letters further 
notified the Veteran that his prior service connection claims 
were denied because of the failure to provide any evidence that 
these disorders occurred during his service or are otherwise 
connected to his service.  Finally, the July and November 2005 
letters notified the Veteran of the underlying evidence necessary 
to substantiate his service connection claims.  Thus, the Veteran 
has received all required notice in this case, such that there is 
no error in the content of his VCAA notice.

With regards to the timing of his VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary VCAA notice prior 
to initially adjudicating his claims in February 2006, the 
preferred sequence.  But in Pelegrini II, the Court clarified 
that in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process anew, 
as if that decision was never made.  Rather, the VA need only 
ensure that the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his claim, 
such that the intended purpose of the notice is not frustrated 
and he is still provided proper due process.  Id. 120.  In other 
words, he must be given an opportunity to participate effectively 
in the processing of his claim.  The Federal Circuit Court has 
held that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of notice 
prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of the 
October 2006 SOC.  Therefore, since the VA cured the timing error 
and because the Veteran did not challenge the sufficiency of the 
notice, the Board finds that the VA complied with its duty to 
notify.  In essence, the timing defect in the notices has been 
rectified by the latter readjudication.  In addition, the Veteran 
has never alleged how any timing error, or other notice error, 
has prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  See 
Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment records 
(STRs).  The Veteran has submitted personal statements, and a VA 
medical treatment record.  The Board notes that the Veteran also 
submitted a statement which indicated that he had received 
relevant treatment from various private facilities.  However, the 
Veteran did not provide a complete address for these facilities 
or adequate information for the AOJ to attempt a request for 
relevant records from these sources.  38 C.F.R. § 3.159(c)(1) (a 
claimant is required to provide enough information to identify 
and locate the existing records, including the person, company, 
agency, or other custodian holding the records, and the 
approximate time frame covered by the record).  The AOJ notified 
the Veteran of this fact and requested that the Veteran provide 
such information in a letter dated August 2005.  However, the 
Veteran has not responded.  The Board notes that the duty to 
assist is not a one-way street; a claimant cannot remain passive 
when he has relevant information.  See Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996) (VA has duty to assist the Veteran, not a 
duty to prove his claim while the Veteran remains passive); 
accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this 
case, the Veteran has not provided the necessary information for 
VA to identify the location of the private medical records which 
he has identified.  Thus, the Board concludes that the duty to 
assist the Veteran in gathering information to advance his claim 
has been met.

The Veteran's representative has argued that the Veteran should 
be provided with a VA medical examination regarding his claims.  
See the September 2010 Informal Brief of Appellant in Appealed 
Case.  A VA medical examination is required prior to deciding a 
Veteran's claim under certain circumstances.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In regards to the 
Veteran's request to reopen his claims for service connection for 
tinnitus and the residuals of scars of the eardrums, the Court 
has held that VA's duty to assist by providing a medical 
examination or opinion does not apply to new and material 
evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003); Woehlaert 
v. Nicholson, 21 Vet. App. 456, 463-64 (2007).  The Board is not 
reopening the Veteran's claims for tinnitus or bilateral scarring 
of the eardrums at this time, and so a VA medical examination is 
not required for development of these issues.

A different standard holds regarding the new claim for service 
connection for bilateral hearing loss.  However, the standards of 
McLendon are not met regarding this issue.  Under McLendon v. 
Nicholson, 20 Vet. App. 79, 82 (2006), in a disability 
compensation (service connection) claim, the VA must provide a VA 
medical examination when there is:  (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  See 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As related 
below, for the purposes of this decision the Board concedes that 
the Veteran has provided sufficient evidence of current hearing 
loss.  However, as related below, the Veteran's statements 
regarding the history of his hearing loss are not credible.  
Therefore, without competent or credible evidence of a connection 
between any current hearing loss and the Veteran's service, the 
Board finds no basis for a VA examination or medical opinion to 
be obtained.  Thus, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

New and Material Evidence to Reopen the Veteran's Service 
Connection Claim for Tinnitus and Scarred Eardrums

The Veteran maintains that he currently experiences tinnitus and 
scars of his eardrums as a result of exposure to acoustic trauma 
incurred during several incidents during his service.  See the 
Veteran's May 2005 statement.

The AOJ denied service connection for both of these claims in the 
October 1970 rating decision.  The Veteran submitted several 
statements by family and friends after being informed of that 
decision.  The new evidence was considered by the AOJ; however, 
the AOJ continued to deny the Veteran's claim in the December 
1970 decision.  The AOJ notified the Veteran of this decision and 
apprised him of his procedural and appellate rights.  The Veteran 
did not file a notice of disagreement (NOD) or a substantive 
appeal, thus not appealing that decision.  The Court has held 
that in determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to the 
record since the last time the claim was denied on any basis, 
including a prior denial based on the absence of new and material 
evidence.  See Evans v. Brown, 9 Vet. App. 273, 285(1996).  
Therefore, the December 1970 decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  In this 
regard, regardless of whether the Veteran actually received the 
December 1970 notice letter or that the letter did not advise him 
of his appellate rights regarding all issues, the December 1970 
rating decision became final one year from the date of mailing of 
the notice.  See 38 C.F.R. §§ 3.104, 19.110, 19.153 (1970).  
Furthermore, the Court has noted that although current provisions 
require notice to the appellant of appellate rights, such law and 
regulations were not in effect prior to 1980.  See Parham v. 
West, 13 Vet. App. 59 (1999); see also 45 Fed. Reg. 56,093, 
56,097 (1980) (proposed rule); 48 Fed. Reg. 6961 (1983) (final 
rule).  

The AOJ has determined that the Veteran has not submitted new and 
material evidence sufficient to reopen his claims.  Regardless of 
the AOJ's actions, the Board has jurisdictional responsibility to 
determine whether a claim previously denied by the AOJ is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 
05-92 (March 4, 1992).  Accordingly, the Board must initially 
determine on its own whether there is new and material evidence 
to reopen these claims before proceeding to readjudicate the 
underlying merits of this claims.  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end. 

The Veteran filed a claim to reopen his previously denied claims 
in May 2005.  Therefore, the amended regulation for new and 
material evidence applies.  See 66 Fed. Reg. at 45,620, 
indicating to apply the revised version of 38 C.F.R. § 3.156 to 
petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  Under the revised standards, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But 
see Duran v. Brown, 7 Vet. App. 216, 220 (1994) (Justus does not 
require the Secretary [of the VA] to consider the patently 
incredible to be credible).  The Court has elaborated on what 
constitutes "new and material evidence."  New evidence is not 
that which is cumulative of other evidence already present in the 
record.  In determining whether new and material evidence has 
been submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 285 (1996); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the prior final rating decision of December 1970, the AOJ 
denied the Veteran's claims because the Veteran had not provided 
evidence to show a change in the prior decision.  This decision 
by reference incorporated the October 1970 decision, which 
concluded that there was no "evidence of any complaint of or 
hearing difficulty" during the Veteran's service, and the 
Veteran had failed to establish that any current hearing problem 
was "associated with any service incident."  At the time of the 
October 1970 rating decision, the Veteran had submitted his claim 
in April 1970 indicating his belief that his "scarred eardrums" 
were evident at the time of his discharge examination.  The 
Veteran had also submitted a statement form a colleague, M.H., 
which indicated that he had been aware of the Veteran complaining 
of ringing in his ears after his military service.  

After his claim was denied in October 1970, the Veteran submitted 
further statements in November 1970.  These statements included a 
statement by the Veteran's wife indicating her awareness of the 
Veteran's complaints of ringing in his ears and that he had 
attributed this to his service.  The Veteran had also told her 
that his scarred eardrums had been noticed at the time of his 
discharge from service.  He also submitted a statement from his 
sister which indicated she had noticed the Veteran complaining of 
ringing and pain in his ears beginning after returning home from 
basic training.  The Veteran's mother provided a statement that 
the Veteran had not experienced any hearing problems prior to 
service, and she believed he had experienced scarring of his 
eardrums during service with subsequently reported ringing in his 
ears.  A further statement from the Veteran's sister-in-law and 
two colleagues W.F., and W.A., also reported observing the 
Veteran complain of ringing in his ears which he had attributed 
to his in-service exposure to loud noises during his service.  
The Veteran had also submitted a statement at that time 
indicating that he first noticed ringing in his ears during basic 
training in 1963.  Then, during service in Germany, he was 
exposed to a "large amount of rifle and tank fire" which 
aggravated his ear condition, and that he has experienced ringing 
in his ears ever since.  The Veteran stated that at his 
separation examination it was indicated that he had scar tissue 
in both ears, but that the examiner failed to indicate this in 
the Veteran's STRs.  As such, the Veteran had submitted ample 
statements regarding his history of exposure to acoustic trauma 
during service and multiple lay statements by friends and family 
supporting his claims.  However, in December 1970 the AOJ, after 
reviewing this new evidence, concluded that the new evidence did 
not warrant a change in the prior decision.

Here, the Board finds that new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a) has not been received since the 
last final December 1970 rating decision.  The Veteran has 
submitted statements reiterating his contentions regarding 
exposure to acoustic trauma during his training and during his 
service in Germany.  In essence he reiterated his previous 
contentions of experiencing ringing in his ears following basic 
training and during exercises in Germany, and of being informed 
of having scarred eardrums at the time of his discharge 
examination.  See the Veteran's May 2005 statement.  The Veteran 
did provide some new evidence, however, in that he indicated that 
he did not receive treatment for his eardrums at the time of his 
discharge because it would have required him to remain an extra 
two months for an appointment in Frankfurt, Germany.  
Furthermore, he also indicated that he would have to return to 
the US by troop ship.  The Veteran indicated that he did not 
pursue further treatment because he "decided to go home on the 
plane." The Veteran also indicated that he was not given any 
type of hearing examination on separation.  See the Veteran's May 
2006 notice of disagreement (NOD).  

These statements provide new evidence under 38 C.F.R. § 3.156.  
Furthermore, the Board has noted that the Veteran's statements 
are presumed to be credible.  Justus v. Principi, 3 Vet. App. at 
513.  However, the Board is not required to consider the patently 
incredible to be credible.  Duran v. Brown, 7 Vet. App. at 220.  
In this case, the Veteran has indicated several times he was 
given an ear examination which discovered that he had scarring of 
his eardrums.  See the Veteran's April 1970 claim, and May 2005 
statement.  Furthermore, the Veteran's STRs contain a November 
1965 discharge examination which documents an audiogram which was 
provided to the Veteran prior to his discharge from active 
service.  The examination also contains a notation that his ears 
and drums were normal.  There is a presumption of regularity to 
agency actions, as the Court stated in Saylock v. Derwinski, 3 
Vet. App. 294, 395 (1992) (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "principles of 
administrative regularity dictate a presumption that Government 
officials have properly fulfilled their official duties."  That 
is, absent clear and convincing evidence to the contrary, the 
official acts of public officials are presumed to have discharged 
their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  As 
such, the Veteran's contradictory statements regarding whether or 
not he was provided with an appropriate examination are 
inherently not credible.  In addition, in applying the 
presumption of regularity, as well as the evidence of record, the 
separation examination of November 1965 falls under the 
"presumption of regularity" for business documents, such that 
the Veteran's statements indicating that the examiner neglected 
to write down conditions evident at the time, or that the 
separation examiners findings are flawed, are not credible 
without some corroborating evidence.  As applied to this case, 
the Board concludes that the Veteran's statements that his 
statements are patently not credible and do not provide material 
evidence sufficient to reopen his claims.

However, even were the Veteran's statements credible, in regards 
to the Veteran's contentions that his eardrums were found to be 
scarred during service, and that the ringing in his ears began 
during his service, the Board reiterates that cumulative or 
redundant evidence is not new and material.  38 C.F.R. 
§ 3.156(a).  Specifically, lay statements or assertions from the 
Veteran which are cumulative of previous contentions that were 
considered by the decision maker at the time of the prior 
disallowance of the claim do not constitute "new" evidence.  
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Furthermore, the 
Board is not required to reopen a claim solely based upon lay 
assertions from the Veteran or his representative.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
As such, the Veteran's statements to the effect that the military 
examiner failed to note that he had scarred eardrums, and that he 
had experienced ringing in his ears during service are not 
sufficient to reopen his claim because they are duplicative of 
evidence already considered at he time of the prior final 
decision of December 1970.  38 C.F.R. § 3.156(a).

Finally, the Veteran also submitted a VA medical treatment record 
which indicates that the Veteran currently experiences hearing 
loss and indicates that this is due to his military service.  As 
such, this record does not mention or address the Veteran's 
contentions regarding tinnitus or scarred eardrums.  Therefore, 
this evidence is not relevant to the Veteran's request to reopen 
his claims for tinnitus and scarred eardrums.  

In sum, the evidence submitted by the Veteran, or obtained by the 
AOJ, since the December 1970 decision is either cumulative, not 
relevant, or does not present a reasonable possibility of 
substantiating the Veteran's claim of service connection for 
tinnitus or bilateral scars of the eardrums, and is not new and 
material within the meaning of 38 C.F.R. § 3.156(a).  Therefore, 
this claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, 
inasmuch as the Veteran has not fulfilled this threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Some diseases are chronic, including organic diseases of the 
nervous system such as sensorineural hearing loss, and therefore 
will be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



Analysis - Service Connection for Bilateral Hearing Loss

The Veteran has complained that his ears were injured due to 
exposure to loud noises during basic training in 1963, and during 
a training exercise in 1965.  See the Veteran's May 2005 
statement.  He has complained of difficulty hearing, and has also 
provided the AOJ with a VA medical treatment record dated in May 
2006, which indicates that he experiences hearing loss due to 
exposure to noise in the military.  While the Veteran is 
competent to relate the symptomatology of his hearing loss, there 
is no evidence presented that the Veteran has the requisite 
training or experience necessary to render him competent to state 
that he experiences hearing loss within the parameters provided 
for in 38 C.F.R. § 3.385.  See Layno, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  Furthermore, the VA medical treatment record does 
not show that the Veteran was provided with auditory testing for 
hearing loss as required by 38 C.F.R. § 3.385.  Therefore, the 
Board must conclude that the Veteran does not currently show 
bilateral hearing loss as required for VA compensation purposes.  
Therefore, without competent evidence of current bilateral 
hearing loss as defined by 38 C.F.R. § 3.385, service connection 
cannot be granted for bilateral hearing loss.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

However, the Federal Circuit has indicated in Davidson that it 
has previously and explicitly rejected the view that competent 
medical evidence is always required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Davidson v. Shinseki, 581 F.3d at 1316.  As 
such, the Veteran and the May 2006 VA physician are competent to 
provide evidence of the symptoms of bilateral hearing loss, even 
if the evidence does not show that such symptoms rise to the 
level of hearing loss for VA purposes under 38 C.F.R. § 3.385.  
See Layno, 38 C.F.R. § 3.159(a)2.  Therefore, assuming for the 
purposes of this decision, arguendo, that the Veteran had 
provided competent and credible evidence that he experiences 
current hearing loss for VA purposes, the Board concludes that 
there is no competent or credible evidence of a connection 
between any current hearing loss and the Veteran's military 
service.

"A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) see also 38 C.F.R. § 3.304(f).  See, also, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  To show service connection for hearing loss, the 
Board notes that hearing loss under the standards of 38 C.F.R. 
§ 3.385 does not have to be demonstrated during service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that 
service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  The Veteran has indicated that he began to experience 
hearing loss during basic training during his military service.  
See the Veteran's May 2005 statement.  

In such an instance, the Veteran's credibility affects the weight 
to be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must 
account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of all 
material evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of 
evidence, the Court has held, is a legal concept, which is useful 
in determining whether testimony may be heard and considered by 
the trier of fact, while the credibility of such evidence is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker, 10 Vet. App. at 74.  See also Layno, supra.  

When weighing lay evidence such as this, the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

In this case, the Veteran's statements have not been consistent, 
and in certain instances have been contradicted by the 
contemporaneous evidence of record.  First, as noted above, the 
Veteran has indicated that his hearing loss began during service.  
However, the Veteran was provided with audiometric examinations 
at the time of his entry into service in October 1962, and at the 
time of his discharge from service in November 1965.  In 
particular, the Veteran's November 1965 discharge examination 
indicated that the Veteran did not experience hearing loss at 
that time.  The Veteran's medical STRs were generated with a view 
towards ascertaining his then-state of physical and mental 
fitness; they are akin to statements of diagnosis and treatment 
and are of increased probative value.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence, such as the Veteran's 
service treatment records, has greater probative value than 
reported history).  The Veteran's statement that he was not 
provided a hearing examination at the time of discharge is 
directly contradicted by the evidence of record.  As such there 
is no credible evidence to show that the Veteran experienced a 
chronic hearing loss disorder during his military service.  
Furthermore, the Veteran's STRs, as a whole, indicate that he did 
not experience chronic hearing loss disorder during his military 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

Finally, the Board notes that there is evidence of record from 
shortly after his service when the Veteran was applying for 
service connection for tinnitus and scars of the eardrums in 
1970.  At that time, the Veteran submitted personal statements 
regarding his alleged tinnitus and scars of both eardrums; 
however, in none of those statements does the Veteran indicate 
that he was experiencing hearing loss at the time.  Furthermore, 
in September and November 1970, the Veteran submitted a total of 
seven statements from family and friends regarding the Veteran's 
hearing problems, which all indicated that he complained of 
ringing in his ears, but none of which noted that he was 
experiencing hearing loss.  Finally, he has indicated that 
medical tests at around the time of his April 1970 service 
connection claim showed that he was also experiencing hearing 
loss at that time.  See the Veteran's May and July 2005 
statements.  The Veteran is simply not credible when he argues 
that he was experiencing hearing loss at the time of his 
discharge from service and after, or when he bases his claim on 
evidence which he was aware of at the time of his April 1970 
claim, but that he failed to provide such relevant evidence to 
the AOJ when it would have been pertinent to his claims.  This is 
simply inconsistent with the evidence of record.  

The Board cannot determine that lay evidence lacks credibility 
solely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, 
however, consider a lack of contemporaneous medical evidence as 
one factor in determining the credibility of lay evidence.  Id. 
at 1337.  In this case, it is not the absence of evidence over 
the years since the Veteran's discharge, but the Veteran's 
inconsistent statements regarding his claims of a history of 
continuous symptoms since service that the Board finds 
unpersuasive, and the contradictory evidence of record that 
renders the Veteran's statements not credible.  Therefore, 
overall, in-service and post-service medical and lay evidence of 
record does not demonstrate evidence of continuity of any in-
service symptomatology from service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 496-97.  

Finally, as noted previously, the Veteran has submitted a VA 
medical treatment record dated in May 2006 which indicates that 
the Veteran's hearing loss is "more likely than not" due to in-
service noise exposure.  In evaluating the probative value of 
competent medical evidence, the Court has stated, in pertinent 
part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches...  As 
is true with any piece of evidence, the 
credibility and weight to be attached to 
these opinions [are] within the province of 
the adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  Owens v.  
Brown, 7 Vet. App. 429, 433 (1995).

The VA medical treatment record dated in May 2006 provided, 
however, does not explain the nature of the relationship between 
the Veteran's current hearing loss and his service, or articulate 
the basis for the opinion provided.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables 
the Board to conclude that a medical expert has applied valid 
medical analysis to the significant facts of the particular case 
in order to reach the conclusion submitted in the medical 
opinion).  In this instance, the statement and conclusion 
provided by the VA treating physician in May 2006 appears to be 
based primarily, if not entirely, on a medical history as related 
by the Veteran.  A medical history provided by a Veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The Court has held that VA cannot 
reject a medical opinion simply because it is based on a history 
supplied by the Veteran and that the critical question is whether 
that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a Veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the Veteran).  However, the Board has already 
concluded the Veteran's statements regarding his history of 
hearing loss are not credible.  As such, the May 2006 VA medical 
treatment record, as based on testimony which has already been 
found not credible, does not provide a credible basis for 
concluding that any current hearing loss is connected to the 
Veteran's military service.  

As such, despite evidence that the Veteran experiences current 
symptoms of hearing loss, since there is no credible evidence of 
a connection between the Veteran's service and any current 
hearing loss, or of any such disorder during service, or within 
one year after service, or indeed until the May 2006 VA medical 
treatment record, over 40 years after service, the Veteran is not 
entitled to application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for service 
connection for bilateral hearing loss in the light most favorable 
to the Veteran, the Board finds that the preponderance of the 
evidence is against service connection for bilateral hearing loss 
on a direct or presumptive basis, and there is no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309.


ORDER

New and material evidence has not been received, and a previously 
denied claim for service connection for tinnitus is not reopened.

New and material evidence has not been received, and a previously 
denied claim for service connection for bilateral scars of the 
eardrums is not reopened.

Service connection for bilateral hearing loss is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


